Filed 6/2/15 In re J.C. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


IN RE J.C., a Person Coming Under the                                H041466
Juvenile Court Law.                                                 (Monterey County
                                                                     Super. Ct. No. J48016)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

J.C.,

         Defendant and Appellant.




                                           I.        INTRODUCTION
         The minor, J.C., admitted a Welfare and Institutions Code section 602 petition
alleging that he possessed methamphetamine (Health & Saf., § 11377, subd. (a)) and
possessed marijuana on school grounds (Health & Saf., § 11357, subd. (e)). The juvenile
court found that the minor was unsuitable for deferred entry of judgment (DEJ) (Welf. &
Inst. Code, § 790 et seq.) and placed the minor on probation for 12 months.
         On appeal, the minor contends the trial court erred by finding him unsuitable for
DEJ without considering whether there were any programs to address his needs. We will
affirm the juvenile court’s disposition order.
                                  II.   BACKGROUND
        A.    Facts of the Offenses
        On June 17, 2014, staff at the minor’s school confiscated a number of items from
the minor, including a “G pen” and two jars, which contained 0.01 grams of
methamphetamine and 0.05 grams of concentrated cannabis. The minor admitted to
school staff that he had been “smoking wax” out of the “G pen” at school. When he was
interviewed by the police, the minor said he had believed that the white substance in one
of the jars was cocaine, and he admitted to “snorting” cocaine on at least 10 prior
occasions. The minor also admitted that he smoked marijuana two to three times per
week.
        B.    Section 602 Petition and DEJ Eligibility
        On August 7, 2014, the District Attorney filed a Welfare and Institutions Code
section 602 petition alleging that the minor possessed methamphetamine (Health & Saf.
Code, § 11377, subd. (a)) and possessed marijuana on school grounds (Health & Saf.
Code, § 11357, subd. (e)). On August 8, 2014, the District Attorney filed a notice of the
minor’s eligibility for DEJ. (See Welf. & Inst. Code, § 790, subd. (b).)
        On August 27, 2014, the minor admitted both allegations of the petition. The
juvenile court continued the matter for consideration of the minor’s suitability for DEJ.
        C.    Probation Report
        On September 8, 2014, the minor failed to appear for a scheduled interview with
the probation officer. When contacted, the minor initially lied and blamed his parents for
failing to pick him up on time.
        When the minor was interviewed by the probation officer the following day, the
minor admitted he did not always attend school and described himself as “lazy.” He
understood that he needed to attend school, but he did not believe he needed to change
any of his other behaviors. The minor’s parents described him as defiant and said they
were “at a loss as to what to do.” The minor did not respect their house rules, and he was

                                             2
sometimes verbally aggressive to them. According to the school principal, the minor had
discipline referrals due to his “defiant and disrespectful” behavior.
       The probation officer explained why, in his opinion, the minor was not suitable for
DEJ. The minor was 17 years old but it was “clear the minor lacks appropriate maturity.”
The minor had “little if any sense of responsibility” and “displays poor judgment for
someone his age.” The minor was “significantly deficient in school credits” and had
failed to make up his school absences. The minor was not respectful of his parents’
authority. The minor had a prior “intake diversion case in 2013 for possession of drug
paraphernalia and for providing a false date of birth to a peace officer.” The minor
showed “very little motivation toward changing his behavior.”
       The probation officer identified a number of programs that would “benefit” the
minor: “a Drug Court assessment, AB3015 services,” and “a referral to the
Strengthening Families program.”
       D.     DEJ Suitability Hearing/Disposition
       On September 18, 2014, the date initially set for determination of the minor’s DEJ
suitability and disposition, the minor failed to appear. However, the minor appeared the
following day and the hearing went forward. The minor requested he be found suitable
for DEJ. He asserted that he was prepared to participate in drug treatment and
emphasized his lack of a prior record.
       The juvenile court found the minor was not suitable for DEJ. The court noted that
the minor had lied to the probation officer, admitted being lazy, and claimed he did not
need to change any behaviors except for his school attendance. The court also noted that
the minor’s parents had described him as aggressive and had complained that he did not
follow their rules. The juvenile court did not “find anything . . . that would indicate that
he is motivated or in any way appropriate for deferred entry of judgment.” The court
noted that DEJ “is for people who really want to try.”



                                              3
       The juvenile court declared the minor a ward of the court and placed him on
probation for 12 months. The juvenile court referred the minor for “Drug Court
Treatment Program assessment” and ordered him to participate if accepted. Additionally,
the juvenile court ordered the minor to participate in an assessment “by the AB 3015
program through Children’s Behavioral Health,” and to participate in and complete the
“Strengthening Families program.”
       The minor was subsequently found ineligible to participate in the Drug Court
program because he and his family indicated that they planned to relocate to Mexico for
an extended period of time.

                                  III.    DISCUSSION
       The minor contends the juvenile court erred by finding him unsuitable for DEJ,
claiming the record does not indicate that the juvenile court considered “whether or not
there were any available programs to address his needs for education, treatment and
rehabilitation.”
       A minor who is eligible for DEJ is not necessarily suitable for DEJ. (In re
Sergio R. (2003) 106 Cal. App. 4th 597, 605-607 (Sergio R.).) Welfare and Institutions
Code section 790, subdivision (a) sets forth the DEJ eligibility factors, all of which must
apply.1 If a minor is eligible for DEJ, the juvenile court may grant DEJ only “[u]pon a


       1
          The eligibility factors are: “(1) The minor has not previously been declared to be
a ward of the court for the commission of a felony offense. [¶] (2) The offense charged
is not one of the offenses enumerated in subdivision (b) of Section 707. [¶] (3) The
minor has not previously been committed to the custody of the Department of
Corrections and Rehabilitation, Division of Juvenile Facilities. [¶] (4) The minor’s
record does not indicate that probation has ever been revoked without being completed.
[¶] (5) The minor is at least 14 years of age at the time of the hearing. [¶] (6) The minor
is eligible for probation pursuant to Section 1203.06 of the Penal Code. [¶] (7) The
offense charged is not rape, sodomy, oral copulation, or an act of sexual penetration
specified in Section 289 of the Penal Code when the victim was prevented from resisting
due to being rendered unconscious by any intoxicating, anesthetizing, or controlled
(continued)

                                             4
finding that the minor is also suitable for deferred entry of judgment and would benefit
from education, treatment, and rehabilitation efforts.” (Welf. & Inst. Code, § 790,
subd. (b), italics added.)
       The procedural requirements for a DEJ suitability finding are set forth in Welfare
and Institutions Code section 791, subdivision (b). Upon finding a minor eligible for
DEJ, the juvenile court has two choices: it may “refer the case to the probation
department,” or it “may summarily grant deferred entry of judgment if the minor admits
the charges in the petition and waives time for the pronouncement of judgment.” (Welf.
& Inst. Code, § 791, subd. (b).) If the juvenile court refers the case to the probation
department, “the probation department shall make an investigation and take into
consideration the defendant’s age, maturity, educational background, family
relationships, demonstrable motivation, treatment history, if any, and other mitigating and
aggravating factors in determining whether the minor is a person who would be benefited
by education, treatment, or rehabilitation.” (Ibid.) The probation department is required
to “determine which programs would accept the minor” and to “report its findings and
recommendations to the court.” (Ibid.) The juvenile court then makes “the final
determination regarding education, treatment, and rehabilitation of the minor.” (Ibid.)
       The ultimate decision of whether a minor is suitable for DEJ is reviewed on appeal
for abuse of discretion. (Sergio R., supra, 106 Cal.App.4th at p. 607.)
       In this case, the minor asserts that “the probation report contains no discussion of
what programs might be available to [him] in order to address his identified needs,” i.e.,




substance, or when the victim was at the time incapable, because of mental disorder or
developmental or physical disability, of giving consent, and that was known or
reasonably should have been known to the minor at the time of the offense.” (Welf. &
Inst. Code, § 790, subd. (a).)


                                              5
substance abuse. Thus, he contends, “the juvenile court was not fully informed when it
denied deferred entry of judgment.”
       The record does not support the minor’s claim. As noted above, the probation
officer identified a number of programs that would “benefit” the minor: “a Drug Court
assessment, AB3015 services,” and “a referral to the Strengthening Families program.”
The juvenile court clearly considered these programs, as it ordered the minor to
participate in them in its disposition order.
       The juvenile court’s denial of DEJ was not an abuse of discretion. The instant
case is similar to Sergio R., in which the minor’s offenses were possession of
methamphetamine and burglary. (Sergio R., supra, 106 Cal.App.4th at p. 600.) The
minor in that case had no prior record but was a gang member who used marijuana and
methamphetamine regularly, was expelled from school for behavioral reasons, and was
beyond the control of his parents. (Id. at p. 601.) The Sergio R. court found that the
juvenile court did not abuse its discretion by finding the minor unsuitable and denying
DEJ because he “required more formal, restrictive measures.” (Id. at p. 608.)
       In this case, the evidence established that the minor not only had substance abuse
problems but also problems attending school, following his parents’ rules, and showing
up for appointments and court hearings. The minor expressed little motivation to change
his behavior. On this record, the juvenile court could reasonably determine that the
minor was not “a person who would be benefited by education, treatment, or
rehabilitation” (Welf. & Inst. Code, § 791, subd. (b)) but that he “required more formal,
restrictive measures” (Sergio R., supra, 106 Cal.App.4th at p. 608) such that he was not
suitable for DEJ.

                                   IV.    DISPOSITION
       The juvenile court’s disposition order of September 19, 2014 is affirmed.




                                                6
                             ___________________________________________
                             BAMATTRE-MANOUKIAN, ACTING P.J.




WE CONCUR:




__________________________
MIHARA, J.




__________________________
MÁRQUEZ, J.